Citation Nr: 0920187	
Decision Date: 05/29/09    Archive Date: 06/08/09

DOCKET NO.  03-15 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a disability 
manifested by tightness in the chest, to include as due to an 
undiagnosed illness.

2.  Entitlement to service connection for a disability 
manifested by insomnia, to include as due to an undiagnosed 
illness.

3.  Entitlement to service connection for a disability 
manifested by muscle and joint pain, to include as due to an 
undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel
INTRODUCTION

The Veteran served on active duty from February 1988 to 
December 1992.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from a March 2001 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Reno, Nevada, which, in pertinent part, denied 
entitlement to service connection for the above conditions.  
 
Jurisdiction over the claims folder has been transferred to 
the Pittsburgh, Pennsylvania RO.

The Veteran's appeal was previously before the Board in May 
2005 when the Board remanded the case for further action by 
the originating agency.

In July 2006, the Appeals Management Center (AMC) granted 
service connection for fatigue and dizziness as 
manifestations of an undiagnosed illness.



FINDINGS OF FACT

1.  The Veteran's tightness of the chest has been attributed 
to the diagnosed illness gastroesophageal reflux disease 
(GERD) and was incurred in active duty service.

2.  Current insomnia has been attributed to a diagnosed 
illness, namely sleep apnea, and there is no competent 
evidence linking such disability to service.

3.  Chondromalacia of the right knee was incurred in active 
duty service.

4.  The Veteran has a disability manifested by muscle and 
joint pain that is present to a compensable degree and is not 
attributable to a known clinical diagnosis.



CONCLUSIONS OF LAW

1.  Service connection for GERD is warranted.  38 U.S.C.A. 
§§ 1110, 1117 (West 2002); 38 C.F.R. §§ 3.303, 3.317(a) 
(2008).

2.  A disability manifested by insomnia, to include sleep 
apnea, was not incurred in or aggravated by active duty, nor 
may its incurrence or aggravation during such service be 
presumed.  38 U.S.C.A. §§ 1110, 1117; 38 C.F.R. §§ 3.303, 
3.317.

3.  Service connection for chondromalacia of the right knee 
is warranted.  38 U.S.C.A. §§ 1110, 1117; 38 C.F.R. § 3.303.

4.  The incurrence of a disability manifested by muscle and 
joint pain during active duty is presumed.  38 U.S.C.A. 
§§ 1110, 1117; 38 C.F.R. § 3.317(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008) defined VA's duty to assist a Veteran in 
the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) Veteran status; 2) existence of a disability; 3) 
a connection between the Veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
in this appeal with respect to the Veteran's claims for 
disabilities manifested by chest tightness, muscle and joint 
pain, and chondromalacia of the right knee, further 
assistance is unnecessary to aid the Veteran in 
substantiating these claims.  

Regarding the claim for service connection for a disability 
manifested by insomnia, in a letter issued in March 2007 the 
AMC notified the Veteran of the evidence needed to 
substantiate his claim.  The letter also satisfied the second 
and third elements of the duty to notify by informing the 
Veteran that VA would try to obtain medical records, 
employment records, or records held by other Federal 
agencies, but that he was nevertheless responsible for 
providing any necessary releases and enough information about 
the records to enable VA to request them from the person or 
agency that had them.

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was amended to eliminate the requirement that VA 
request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  73 Fed. Reg. 
23,353 (Apr. 30, 2008).  

The Veteran has substantiated his status as a Veteran.  He 
was notified of all elements of the Dingess notice, including 
the disability-rating and effective-date elements of the 
claims, in a July 2006 letter.  

VCAA notice should be given before an initial AOJ decision is 
issued on a claim.  Pelegrini II, 18 Vet. App. at 119-120.  
While complete VCAA notice was provided after the initial 
adjudication of the claim, this timing deficiency was cured 
by the readjudication of the claim in a February 2009 
supplemental statement of the case.  Mayfield v. Nicholson, 
444 F. 3d 1328 (Fed. Cir. 2006).  

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, 
including service treatment records, records from various 
federal agencies, and private medical records.  Additionally, 
the Veteran was provided a proper VA examinations in response 
to his claims.

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002).  The evidence of a link between current 
disability and service must be competent.  Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003).  The threshold for getting an 
examination under the VCAA is low.  McLendon v. Nicholson, 20 
Vet. App. 79, 83 (2006).

With respect to the Veteran's claim for service connection 
for a disability manifested by insomnia and fatigue, the 
Veteran was provided a VA examination in November 2008 in 
response to a May 2005 Board remand.  The examiner determined 
that the Veteran's complaints of insomnia and fatigue were 
associated with his diagnosed sleep apnea, but did not 
provide a medical opinion regarding the etiology of the sleep 
apnea.  

A medical opinion addressing the etiology of the Veteran's 
sleep apnea is not necessary.  The Board's May 2005 remand 
did not order that the examiner should provide an opinion 
regarding a link between any diagnosed condition and service, 
therefore the failure to provide such an opinion did not 
violate the Veteran's right to VA compliance with the terms 
of the remand order.  See Stegall v. West, 11 Vet. App. 268, 
271 (1998).  

In addition, while the Veteran reported at his November 2008 
VA examination, that the onset of his insomnia was during 
service, his report does not trigger VA's duty to get an 
examination or opinion in this case as the Board has found 
that the Veteran's reports of a continuity of symptoms are 
not credible.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. 
Cir. 2006); McLendon.  The record contains no other evidence 
of an association between the Veteran's sleep apnea and 
active duty service.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.

Legal Criteria

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.   

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. 
§ 3.303(a).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).

Additionally, for Veteran's who have served 90 days or more 
of active service during a war period or after December 31, 
1946, certain chronic disabilities, such as arthritis, are 
presumed to have been incurred in service if such manifested 
to a compensable degree within one year of separation from 
service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 
3.309(a). 

With chronic diseases shown as such in service, or within the 
presumptive period after service, so as to permit a finding 
of service connection, subsequent manifestation of the same 
chronic disease at any later date, however remote, are 
service connected unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2008).

VA is authorized to pay compensation to any Persian Gulf 
Veteran suffering from a "qualifying chronic disability."  
A "qualifying chronic disability," includes (a) an 
undiagnosed illness, (b) a medically unexplained chronic 
multi-symptom illness (such as chronic fatigue syndrome, 
fibromyalgia, and irritable bowel syndrome) that is defined 
by a cluster of signs or symptoms, or (c) any diagnosed 
illness that the Secretary determines, in regulations, 
warrants a presumption of service connection. 38 U.S.C.A. § 
1117(a)(2)(B) (West 2002).

To obtain service connection for an undiagnosed illness or 
combination of undiagnosed illnesses, a Veteran needs to show 
(1) that he or she is a Persian Gulf Veteran; (2) who 
exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed in paragraph (b) of 38 C.F.R. § 3.317; (3) that have 
become manifest either during active military, naval or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2011 and (4) that such 
symptomatology by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 
3.317(a) (2008).  

Manifestations of an undiagnosed illness or multisymptom 
illness include, but are not limited to, fatigue, headache, 
muscle pain, neurological signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the respiratory system, sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, or abnormal weight loss.  38 C.F.R. § 3.317(b).  
The disabilities for which compensation has been authorized 
have been expanded to include medically unexplained chronic 
multisymptom illness, such as chronic fatigue syndrome.  38 
C.F.R. § 3.317(a)(2)(i).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Chest Tightness

The Veteran contends that he incurred a disability manifested 
by tightness in his chest during active duty service in 
Southwest Asia.

Service records establish that the Veteran served in 
Southwest Asia and was the recipient of the Southwest Asia 
Service Medal with two bronze service stars and the Kuwaiti 
Liberation Medal.  A service treatment record reports a 
diagnosis of mild gastritis, and the Veteran complained of 
chest tightness in April 1988.  A chest X-ray was performed 
and was normal.  The Veteran was seen again in December 1988 
with complaints of pleuritic chest pain, and a systolic 
murmur was also diagnosed.  The Veteran continued to undergo 
testing for his systolic murmur, and was diagnosed with 
gastroenteritis in April 1990.  Upon examination for 
separation in December 1992, a tricuspid murmur was noted; no 
other chest or abdominal abnormalities were identified.

The post-service medical evidence of record establishes that 
possible peptic ulcer disease (PUD) was diagnosed in June 
1996 with complaints of reflux and acid burning in his chest.  
GERD was diagnosed by his private physician in February 1997, 
and at the Las Vegas VA Medical Center (VAMC) in March 1999.  

The Veteran was provided a Persian Gulf Registry examination 
in July 1999 and reported chest pressure.  GERD was 
diagnosed.

Upon VA contract examination in December 2000, the Veteran 
reported a 10 year history of gastroenterologic problems 
including heartburn with reflux symptoms.  GERD fairly well-
controlled with Prilosec was diagnosed.  

A second VA examination was conducted in November 2008.  The 
Veteran reported a sensation of chest tightness and pain 
while lifting weights.  A stress EKG from September 2007 was 
normal, and the examiner noted that the Veteran's symptoms 
had been present since active duty with GERD noted during 
service.  The examiner commented that GERD symptoms could 
mimic substernal pain and the sensation of chest tightness.  
The examiner concluded that the Veteran's chest tightness was 
related to GERD.  

The Veteran has alleged that his chest tightness is the 
result of an undiagnosed illness.  His symptoms, however, 
have been attributed to a diagnosed condition, specifically, 
GERD.  Therefore, the Veteran's complaints may not be 
characterized as signs or symptoms of an undiagnosed illness 
or a medically unexplained chronic multi-symptom illness.  38 
C.F.R. § 3.317(a) (2008).  

Turning to the elements necessary for service connection for 
a diagnosed illness, the record clearly shows the presence of 
a current disability as the Veteran has received multiple 
diagnoses of GERD.  

The Veteran has also reported the onset of his chest 
tightness during active duty service, and the service 
treatment records document such complaints as well as 
treatment for various gastroenterological problems.  
Therefore, the first two elements necessary for service 
connection are demonstrated.

Finally, the record contains competent medical evidence of a 
nexus between the Veteran's current disability and his active 
duty service.  The November 2008 examiner found that the 
Veteran's complaints of chest tightness were associated with 
GERD that had been noted during active duty service.  This 
opinion was rendered following complete review of the 
Veteran's claims folders and after an examination of the 
Veteran. 

Accordingly, service connection for a disability manifested 
by tightness in the chest, namely GERD, is warranted.

Insomnia

The Veteran contends that a chronic disability manifested by 
insomnia was incurred as a result of his active duty service 
in Southwest Asia.  

As noted above, the Veteran has confirmed service in the 
Southwest Asia theater of operations.  Service treatment 
records are negative for complaints of insomnia.  

Insomnia was first assessed by a private physician in 
September 1996, almost four years after the Veteran's 
separation from active duty service.  Records from the same 
physician dated prior to and after that date contain no 
reports of insomnia.  

Chronic fatigue was also diagnosed at the VMAC in March 1999 
during an examination to establish care.  The Veteran 
reported a two year history of fatigue.  Insomnia was not 
reported.

The Veteran also reported insomnia during a July 1999 Persian 
Gulf Registry examination and was diagnosed with insomnia.  
The insomnia was reported to have had its onset in June 1997.

Upon VA examination in December 2000 the Veteran reported the 
onset of fatigue in 1996 or 1997.  He also stated that his 
private physician had noted a positive mononucleosis test and 
increased liver function, but had not provided a diagnosis to 
account for his fatigue.  Insomnia was not reported.

After examining the Veteran and reviewing the claims folder, 
the VA examiner determined that the Veteran had muscle aches 
and weakness, fatigue, and headaches, but did not meet the 
criteria for a diagnosis of CFS according to VA standards.  
The assessment was fatigue without a diagnosis of CFS.

In a statement received in June 2003, the Veteran asserted 
that fatigue had begun in 1996 or 1997, and that insomnia was 
secondary to the fatigue.

The Veteran underwent another VA examination in November 
2008.  He reported having insomnia since serving in the Gulf 
in 1991.  He had daytime hypersomnulance and generalized 
fatigue.  A sleep study done at a sleep center disclosed 
sleep apnea and a continuous positive airway pressure (CPAP) 
machine was prescribed.  The diagnosis was sleep apnea with 
insomnia.  

For VA purposes, the diagnosis of CFS requires: (1) the new 
onset of debilitating fatigue severe enough to reduce daily 
activity to less than 50 percent of the usual level for at 
least 6 months, and (2) the exclusion, by history, physical 
examinations, and laboratory tests, of all other clinical 
conditions that may produce similar symptoms, and (3) 6 or 
more of the following: (i) acute onset of the condition, (ii) 
low grade fever, (iii) nonexudative pharyngitis, (iv) 
palpable or tender cervical or axillary lymph nodes, (v) 
generalized muscle aches or weakness, (vi) fatigue lasting 24 
hours or longer after exercise, (vii) headaches (of a type, 
severity or pattern that is different from headaches in the 
pre-morbid state), (viii) migratory joint pains, (ix) 
neuropsychologic symptoms, and (x) sleep disturbance.  38 
C.F.R. § 4.88a (2008).

The medical evidence does not establish that the Veteran has 
been diagnosed with CFS in accordance with the provisions of 
38 C.F.R. § 4.88(a).  Although the Veteran contended in a May 
2003 statement that his symptoms were a result of CFS, the 
December 2000 VA examiner determined, after examination and 
review of the claims folder, that the Veteran did not meet 
the criteria for a diagnosis of CFS.

With respect to the Veteran's other contentions, the medical 
evidence of record clearly establishes that the Veteran has 
been diagnosed with sleep apnea following a sleep study.  The 
November 2008 VA examiner concluded that the Veteran's 
insomnia was associated with his sleep apnea. Therefore, the 
Veteran's insomnia may not be characterized as a sign or 
symptoms of an undiagnosed illness or a medically unexplained 
chronic multi-symptom illness.  38 C.F.R. § 3.317(a).  

While the Veteran reported a continuity of symptomatology 
during his November 2008 VA examination when he stated 
insomnia began during service in 1991, these statements are 
in conflict with history he had previously provided in 
connection with his claim.  Upon VA examination in December 
2000, the Veteran reported the onset of his condition in 1996 
or 1997.  

The Board finds that the continuity of symptomatology 
reported by the Veteran at his November 2008 examination is 
not credible in light of the contradictory history provided 
by the Veteran throughout the rest of the appeal period.

The Veteran has also contended that insomnia is secondary to 
the now service connected fatigue.  38 C.F.R. § 3.310 (2006 & 
2008).  He is not competent to express an opinion as to 
medical causation, and there is no competent medical opinion 
that current insomnia was caused or aggravated by the service 
connected fatigue.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); see Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 
2006).

There is also no competent medical evidence of a nexus 
between the Veteran's current disability and his active duty 
service.  In essence, the only opinion linking the current 
disability to service is that of the Veteran.  As a lay 
person, he is not competent to provide an opinion concerning 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  While he is competent to report a 
continuity of symptoms, as noted above, his reports are not 
deemed credible.

Accordingly, the Board must conclude that the preponderance 
of the evidence is against the claim, and it is therefore, 
denied.  38 U.S.C.A. § 5107(b) (West 2002).

Muscle and Joint Pain

Service treatment records show complaints of thoracic spine 
pain in February 1988 and right knee pain in March 1988.  The 
Veteran's upper and lower extremities, spine, and other 
musculoskeletal systems were found to be normal at the 
December 1992 separation examination.  

During a March 1999 examination to establish care at the 
VAMC, the Veteran reported being involved in a motorcycle 
accident in 1995 that resulted in injuries to his skull, 
pelvis, and humerus.  He reported experiencing multiple joint 
pains during a July 1999 Persian Gulf Registry examination.  

The Veteran underwent a private examination of his joints in 
December 2000.  He complained of pain over the bilateral 
wrists during the last couple of years which had 
progressively worsened.  The Veteran also complained of 
bilateral ankle and knee pain.  Following a physical 
examination and review of X-rays, the private physician 
diagnosed normal bilateral wrists, a normal left knee, and a 
normal left ankle.  Mild chondromalacia of the right knee and 
mild Achilles' calific tendonitis of the right ankle were 
also diagnosed.  

In a May 2003 letter, the Veteran stated that his complaints 
of wrist and knee pain were associated with CFS.  He also 
noted that he had been treated for right knee pain during 
active duty service.

Upon VA examination in November 2008, the Veteran complained 
of pain in both knees and gout in his great toe.  He also 
complained of generalized pain in his arm and leg muscles 
with no recognized precipitating factor.  The pain occurred 
six to eight times a year in multiple variable locations.  
The Veteran worked for a forest service as an auditor and was 
required to travel to diverse locations in the United States 
and Alaska and walk on rough terrain.  

After examining the Veteran and reviewing the claims folders, 
the examiner diagnosed chondromalacia and gouty arthritis of 
the right knee, as well as myositis with polymyalgia of 
unexplained etiology.  The examiner noted that elevated 
creatinine kniase indicated muscle pathology, and it was at 
least as likely as not that the Veteran had objective 
indications of chronic upper and lower extremity muscle 
pathology.  

There was no diagnosis to account for the Veteran's muscle 
pain.  With respect to the etiology of the Veteran's right 
knee condition, the examiner concluded that it was at least 
as likely as not that the Veteran's current right knee pain 
was caused by or a result of his patellofemoral syndrome 
diagnosed during active duty as it had gradually progressed 
into chondromalacia. 

As noted above, the medical evidence does not establish CFS 
in accordance with the provisions of 38 C.F.R. § 4.88(a).  
Therefore, CFS does not account for the Veteran's complaints 
of muscle and joint pain.

Regarding the Veteran's complaints of right knee pain, he has 
been diagnosed with chondromalacia of the right knee.  
Accordingly, the Veteran's complaints of right knee pain may 
not be characterized as signs or symptoms of an undiagnosed 
illness or a medically unexplained chronic multi-symptom 
illness.  38 C.F.R. § 3.317(a).  

While service connection is not warranted for the Veteran's 
right knee condition as an undiagnosed disability, all three 
elements for establishing service connection are met and 
service connection is warranted for the Veteran's right knee 
chondromalacia on a direct basis.  

The evidence clearly shows a current diagnosis of a 
disability, and the Veteran's service treatment records 
contain evidence of treatment for the claimed disability.  In 
addition the November 2008 VA physician linked the Veteran's 
current right knee condition with his in-service treatment.  
Therefore, service connection for right knee chondromalacia 
on a direct basis is granted.

With respect to the Veteran's other complaints of muscle and 
joint pain, the Board finds that service connection is 
warranted as an undiagnosed disability.  The evidence 
establishes that the Veteran served in the Persian Gulf and 
he exhibits manifestations of a chronic disease that have not 
been attributed to a known diagnosis. 

Moreover, the evidence adequately establishes compensable 
manifestations of the disability as the December 2000 private 
physician noted a 15 percent loss of motion of the affected 
joints during flare-ups of pain.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5024 (2008) (providing that tenosynovitis 
will be rated on the basis of arthritis under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2008), which in turn provides 
for a 10 percent rating when there is X-ray evidence of 
arthritis and noncompensable limitation of motion); see also 
DeLuca v. Brown, 8 Vet App 202 (1995) (holding that ratings 
for limitation of motion under 38 C.F.R. §§ 4.40, 4.45 
(2008), require consideration of limitation during flare-
ups).   

While the Veteran was involved in a motorcycle accident in 
1995 and fractured his humerus in 1997, there is no evidence 
attributing his current complaints of muscle and joint pain 
to these events that occurred subsequent to his service in 
Southwest Asia.  Accordingly, service connection is in order 
for a disability manifested by muscle and joint pain under 
38 C.F.R. § 3.317(a).





							(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to service connection for GERD is granted.

Entitlement to service connection for a disability manifested 
by insomnia is denied.

Entitlement to service connection for chondromalacia of the 
right knee is granted.

Entitlement to service connection for muscle and joint pain, 
as due to an undiagnosed illness, is granted.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


